Exhibit 10.309

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF PREMIUM-PRICED STOCK OPTION GRANT

You have been granted the following option to purchase Common Stock of The
Charles Schwab Corporation (“Schwab”) under the Charles Schwab Corporation 2004
Stock Incentive Plan (the “Plan”):

 

Name of Grantee:

  

Total Number of Shares Granted:

  

Exercise Price Per Share:

   $

Grant Date:

  

Expiration Date:

  

Vesting Schedule:

   So long as you remain in service in good standing and subject to the terms of
the Premium-Priced Stock Option Agreement, you will acquire the right to
exercise this option (become “vested” in this option) on the following dates and
in the following amounts:

 

Number of Shares on Vesting Date

Percentage of the Total
Number of Shares
Granted under this
Option That Will Vest

 

Vesting Date

25%   1st Anniversary of Grant Date 25%   2nd Anniversary of Grant Date 25%  
3rd Anniversary of Grant Date 25%   4th Anniversary of Grant Date



--------------------------------------------------------------------------------

You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan and the Premium-Priced Stock Option Agreement, both
of which are made a part of this notice. Please review the Premium-Priced Stock
Option Agreement and the Plan carefully, as they explain the terms and
conditions of this option. You agree that Schwab may deliver electronically all
documents relating to the Plan or this option (including, without limitation,
prospectuses required by the Securities and Exchange Commission) and all other
documents that Schwab is required to deliver to its stockholders. By accepting
this award, you agree to all of the terms and conditions described above, in the
Premium-Priced Stock Option Agreement and in the Plan, and you have no right
whatsoever to change or negotiate such terms and conditions.

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

PREMIUM-PRICED STOCK OPTION AGREEMENT

 

Tax Treatment    This option is a nonqualified stock option and is not intended
to qualify as an incentive stock option under federal tax laws. Vesting   
Subject to the provisions of this Agreement, this option becomes vested as
provided in the Notice of Premium-Priced Stock Option Grant, of which this
Premium-Priced Stock Option Agreement is a part. In no event will additional
shares under this option vest after your service terminates for any reason. For
all purposes of this Agreement, “service” means continuous employment as a
common-law employee of Schwab or a parent company or subsidiary of Schwab, and
“subsidiary” means a subsidiary corporation as defined in section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”). Accelerated Vesting   

This option will become fully exercisable if your service terminates on account
of your death or disability. This option also will become fully exercisable if
your service terminates on account of your retirement provided that your
retirement occurs at least two years after the Grant Date indicated in the
Notice of Premium-Priced Stock Option Grant.

 

If, prior to the date your service terminates, Schwab is subject to a “change in
control” (as defined in the Plan document), this option will become fully
exercisable immediately preceding the change in control. If Schwab’s
Compensation Committee (or its delegate) (the “Compensation Committee”)
determines that a change in control is likely to occur, Schwab will advise you
and this option will become fully exercisable as of the date 10 days prior to
the anticipated date of the change in control.

 

2



--------------------------------------------------------------------------------

   If you are entitled to severance benefits under The Charles Schwab Severance
Pay Plan (or any successor plan), then all or a portion of your option may be
eligible for accelerated vesting under the terms of that plan. Definition of
Disability    For all purposes of this Agreement, “disability” means that you
have a disability such that you have been determined to be eligible for benefits
under Schwab’s long-term disability plan. Definition of Retirement   

If you are an employee of Schwab and its subsidiaries, retirement” means
termination of service for any reason other than death at any time after you
attain age 55, but only if, at the time of your termination, you have been
credited with at least 10 years of service.

 

The phrase “years of service” above has the same meaning given to it under the
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).

Exercise Procedures    You or your representative may exercise this option by
following the procedures prescribed by Schwab. If this option is being exercised
by your representative, your representative must furnish proof satisfactory to
Schwab of your representative’s right to exercise this option. After completing
the prescribed procedures, Schwab will cause to be issued the shares purchased,
which will be registered in the name of the person exercising this option. Forms
of Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one of
the following forms:

 

•        Cash, your personal check, a cashier’s check or a money order.

 

•        Shares of Schwab stock that are surrendered to Schwab. These shares
will be valued at their fair market value on the date when the new shares are
purchased.

 

•        By delivery (in a manner prescribed by Schwab) of an irrevocable
direction to Charles Schwab & Co., Inc. to sell shares of Schwab stock
(including shares to be issued upon exercise of this option) and to deliver all
or part of the sale proceeds to Schwab in payment of all or part of the exercise
price.

Term    This option expires no later than the Expiration Date specified in the
Notice of Premium-Priced Stock Option Grant but may expire earlier upon your
termination of service, as described below.

 

3



--------------------------------------------------------------------------------

Termination of Service   

This option will expire on the date three months following the date of your
termination of service for any reason other than on account of death, disability
or retirement. The terms “service,” “disability” and “retirement” are defined
above.

 

If your service terminates by reason of your disability or death, then this
option will expire on the first anniversary of the date of your death or
disability.

 

If your service terminates by reason of your retirement, then this option will
expire on the second anniversary of the date of your retirement.

Cancellation of Options    To the fullest extent permitted by applicable laws,
this option will immediately be cancelled and expire in the event that Schwab
terminates your employment on account of conduct contrary to the best interests
of Schwab, including, without limitation, conduct constituting a violation of
law or Schwab policy, fraud, theft, conflict of interest, dishonesty or
harassment. The determination whether your employment has been terminated on
account of conduct contrary to the best interests of Schwab shall be made by
Schwab in its sole discretion. Withholding Taxes and Stock Withholding    You
will not be allowed to exercise this option unless you make arrangements
acceptable to Schwab to pay any applicable withholding of income and employment
taxes that may be due as a result of the option exercise. With Schwab’s consent,
these arrangements may include without limitation withholding shares of Schwab
stock that otherwise would be issued to you when you exercise this option.
Restrictions on Exercise and Issuance or Transfer of Shares    You cannot
exercise this option and no shares of Schwab stock may be issued under this
option if the issuance of shares at that time would violate any applicable law,
regulation or rule. Schwab may impose restrictions upon the sale, pledge or
other transfer of shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of Schwab and its counsel, such
restrictions are necessary or desirable to comply with applicable law,
regulations or rules. Stockholder Rights    You, or your estate or heirs, have
no rights as a stockholder of Schwab until you have exercised this option by
giving the required notice to Schwab and paying the exercise price. No
adjustments are made for dividends or other rights if the applicable record date
occurs before you exercise this option, except as described in the Plan. No
Right to Employment    Nothing in this Agreement will be construed as giving you
the right to be retained as an employee, consultant or director of Schwab and
its subsidiaries for any specific duration or at all.

 

4



--------------------------------------------------------------------------------

Transfer of Option   

In general, only you may exercise this option prior to your death. You may not
transfer or assign this option, except as provided below. For instance, you may
not sell this option or use it as security for a loan. If you attempt to do any
of these things, this option will immediately become invalid. You may, however,
dispose of this option in your will or in a beneficiary designation.

 

You may transfer this option as a gift to one or more family members. For this
purpose, “family member “ means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father- in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing your
household, e.g., a domestic partner, other than a tenant or employee, a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.

 

Schwab may, in its sole discretion, allow you to transfer this option under a
domestic relations order in settlement of marital or domestic property rights.

 

In order to transfer this option, you and the transferee(s) must execute the
forms prescribed by Schwab, which include the consent of the transferee(s) to be
bound by this Agreement.

Limitation on Payments   

If a payment from the Plan would constitute an excess parachute payment or if
there have been certain securities law violations, then your award may be
reduced or cancelled and you may be required to disgorge any profit that you
have realized from your award.

 

If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under the Code, such payment will
be reduced, as described below. Generally, someone is a “disqualified
individual” if he or she is (a) an officer of Schwab, (b) a member of the group
consisting of the highest paid 1% of the employees of Schwab or, if less, the
highest paid 250 employees of Schwab, or (c) a 1% stockholder of Schwab. For
purposes of the section on “Limitation on Payments,” the term “Schwab “ will
include affiliated corporations to the extent determined by the Auditors in
accordance with section 280G(d)(5) of the Code.

 

In the event that the independent auditors most recently selected by the Schwab
Board of Directors (the “Auditors”) determine that any payment or transfer in
the nature of compensation to or for your benefit, whether paid or payable (or
transferred or transferable) pursuant to the terms of the Plan or otherwise (a
“Payment “), would be

 

5



--------------------------------------------------------------------------------

  

nondeductible for federal income tax purposes because of the provisions
concerning “excess parachute payments” in section 280G of the Code, then the
aggregate present value of all Payments will be reduced (but not below zero) to
the Reduced Amount; provided, however, that the Compensation Committee may
specify in writing that the award will not be so reduced and will not be subject
to reduction under this section.

 

For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.

 

If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation and of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount). You will advise Schwab in
writing of your election within 10 days of receipt of the notice. If you do not
make such an election within the 10-day period, then Schwab may elect which and
how much of the Payments will be eliminated or reduced (as long as after such
election the aggregate present value of the Payments equals the Reduced Amount).
Schwab will notify you promptly of its election. Present value will be
determined in accordance with section 280G(d)(4) of the Code. The Auditors’
determinations will be binding upon you and Schwab and will be made within 60
days of the date when a Payment becomes payable or transferable.

 

As promptly as practicable following these determination and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan, and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.

 

As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab which should not have been made (an “Overpayment”)
or that additional Payments which will not have been made by Schwab could have
been made (an “Underpayment”), consistent in each case with the calculation of
the Reduced Amount. In the event that the Auditors, based upon the assertion of
a deficiency by the Internal Revenue Service against you or Schwab which the
Auditors believe has a high probability of success, determine that an
Overpayment has been made, such Overpayment will be treated for all purposes as
a loan to you which you will repay to

 

6



--------------------------------------------------------------------------------

   Schwab on demand, together with interest at the applicable federal rate
provided in section 7872(f)(2) of the Code. However, no amount will be payable
by you to Schwab if and to the extent that such payment would not reduce the
amount which is subject to taxation under section 4999 of the Code. In the event
that the Auditors determine that an Underpayment has occurred, such Underpayment
will promptly be paid or transferred by Schwab to or for your benefit, together
with interest at the applicable federal rate provided in section 7872(f)(2) of
the Code. Claims Procedure    You may file a claim for benefits under the Plan
by following the procedures prescribed by Schwab. If your claim is denied,
generally you will receive written or electronic notification of the denial
within 90 days of the date on which you filed the claim. If special
circumstances require more time to make a decision about your claim, you will
receive notification of when you may expect a decision. You may appeal the
denial by submitting to the Plan Administrator a written request for review
within 30 days of receiving notification of the denial. Your request should
include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification of when you may expect a decision. Plan Administration   
The Plan Administrator has discretionary authority to make all determinations
related to this option and to construe the terms of the Plan, the Notice of
Premium- Priced Stock Option Grant and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Schwab stock,
the Compensation Committee shall adjust the number of shares covered by this
option and the exercise price per share. Severability    In the event that any
provision of this Agreement is held invalid or unenforceable, the provision will
be severable from, and such invalidity or unenforceability will not be construed
to have any effect on, the remaining provisions of this Agreement. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions), as such
laws are applied to contracts entered into and performed in Delaware. The Plan
and Other Agreements    The text of the Plan is incorporated in this Agreement
by reference. This Agreement and the Plan constitute the entire understanding

 

7



--------------------------------------------------------------------------------

   between you and Schwab regarding this option. Any prior agreements,
commitments or negotiations concerning this option are superseded. This
Agreement may be amended only by another written agreement approved by the
Compensation Committee and signed by both parties. If there is any inconsistency
or conflict between any provision of this Agreement and the Plan, the terms of
the Plan will control. Nothing in this Agreement gives you the ability to
negotiate or change the key terms and conditions described above, in the Notice
of Premium-Priced Stock Option Grant and in the Plan.

 

8